Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 21, 22, 23, 26, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESCOTT et al. (US 20180132293 as supported by provisional app. 62417931 filed on 11/04/2016) in view of SHAN (US20180295659), WANG et al. (WO/2014194457 (PCT/CN2013/076638) published on 11/12/2014 with English translation WANG et al. (US 20160088540) herein as WANG), and KIM et al. (US 20160374000).

Regarding claims 1, 9, ESCOTT (US 20180132293) teaches a communication system comprising: a control plane (CP) functional entity and a target radio access node (RAN), wherein 
the target RAN is configured to receive a re-establishment request message from user equipment (UE) (fig. 8, par. 84, 85, UE 1002 may next send 1014 an RRC Connection Reestablishment complete message or RRC connection Reestablishment request message to the target RAN 1006 that includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)), and send a first message to the CP functional entity based on the re-establishment request message (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message), wherein the re-establishment request message comprises a second message authentication code (MAC) generation parameter and a MAC of the UE (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI); par. 85, MAC.sub.UE = f_Cryp(k_NAS, NAS COUNT, target cell ID), NAS COUNT would consider as MAC generation parameter), and wherein the first message comprises the second MAC generation parameter and the MAC (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message); 
the CP functional entity is configured to receive the first message from the target RAN (fig. 8, par. 87, the target RAN 806 forwards 822 the MAC.sub.UE value and NAS COUNT value along with the target cell ID (i.e., cell identifier) to the MME 808 as part of a Path Switch message), verify the MAC based on the first message (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID), and 
upon successful verification of the MAC, send a re-establishment response message to the UE (par. 89, In such an aspect the target RAN 806 may check that the UE 802 can be authenticated by communicating with the MME 808 before proceeding 816 with the RRC Connection Reestablishment message).
However, ESCOTT does not explicitly teach send a second message to the source RAN, wherein the second message is used to request the source RAN send non-access stratum (NAS) packet data unit (PDU) of the UE to the CP functional entity; 
the source RAN is configured to send the non-access stratum (NAS) packet data unit (PDU) of the UE stored on the source RAN to the CP functional entity; 
But, SHAN (US20180295659) in similar or same field of endeavor teaches upon successful verification of the MAC, send a second message to the source RAN (par. 101, 102, 103, 107, 155, verifying ), wherein the second message is used to request the source RAN send non-access stratum (NAS) packet data unit (PDU) of the UE (par. 25, 37, 119, NAS protocols; par. 155, 156, 157, The source MME sends a Handover Command (Target to Source transparent container, Bearers subject to forwarding, Bearers to Release) message to the source eNodeB to send the data over the different path through the MME as in par. 159, 160); and 
the source RAN is configured to send the non-access stratum (NAS) packet data unit (PDU) of the UE stored on the source RAN to the CP functional entity (par. 25, 37, 119, NAS protocols; par. 156, 157, The source eNodeB sends the eNodeB Status Transfer message to the target eNodeB via the MME(s) to convey the PDCP and HFN status of the E-RABs for which PDCP status preservation applies; par. 159, The source eNodeB should start forwarding downlink data from the source eNodeB towards the target eNodeB for bearers subject to data forwarding).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.
However, ESCOTT and SHAN do not teach wherein the second message is used to request the source RAN send packet data unit (PDU) of the UE to the CP functional entity. 
But, WANG in a similar or same field of endeavor teaches wherein the second message is used to request the source RAN send the non-access stratum (NAS) packet data unit (PDU) of the UE to the CP functional entity (fig. 5b, par. 6, 36, 93, 99, MME sends a handover command to the source eNB indicating direct or indirect forwarding; par. 4, 92, NAS packet).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT to reroute the data received at source eNB over the path to the MME.
The motivation would have been to provide a handover process of a network without a default bearer (WANG par. 5, 6).
However, ESCOTT does not teach undelivered non-access stratum (NAS) packet data unit (PDU). 
But, KIM et al. (US 20160374000) in a similar or same field of endeavor teaches when handover transfer undelivered non-access stratum (NAS) packet data unit (PDU) from the source base station to target base station (par. 266-269, Forwarding of downlink user data from the source to the target eNB should take place in order as long as packets are received at the source eNB from the EPC or the source eNB buffer has not been emptied).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of ESCOTT, SHAN, and WANG to send undelivered data from source eNB to target eNB.
The motivation would have been to reduce the workload when having to retransmit the undelivered data.

Regarding claim 2, 10, ESCOTT teaches the communication system according to claim 1, wherein the second MAC generation parameter comprises an identifier of the UE (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)), and when verifying the MAC based on the first message (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID), the CP functional entity is further configured to: 
obtain a non-access stratum (NAS) integrity key of the UE based on the identifier of the UE in the second MAC generation parameter (par. 87, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID. In other words, if the UE-generated MAC.sub.UE value matches the MME-generated MAC.sub.MME value then the UE 802 is authenticated and the MME 808 transmits 828 a Path Switch Acknowledgment message to the target RAN 1006 informing it that UE authentication was successful and that the reestablishment request is approved and using the GUTI to locate UE security context as in par. 85); and 
verify the MAC based on the NAS integrity key of the UE and the second MAC generation parameter (fig. 8, par. 87, Upon receiving this message, the MME 808 may then verify 824 that the MAC.sub.UE value received matches a MAC.sub.MME value it generates locally based on the NAS COUNT value it maintains as a part of the UE security context and the target cell ID).

Regarding claims 3, 11, ESCOTT teaches the communication system according to claim 1, wherein the second MAC generation parameter comprises a partial field of an NAS count (fig. 8, par. 84, RRC Connection Reestablishment complete message includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)).

Regarding claims 4, 12, ESCOTT teaches the communication system according to claim 1, wherein the re-establishment request message is a radio resource control (RRC) connection re-establishment request message (fig. 8, par. 84, 85, UE 1002 may next send 1014 an RRC Connection Reestablishment complete message or RRC connection Reestablishment request message to the target RAN 1006), and the re-establishment response message is an RRC connection re-establishment message (par. 89, In such an aspect the target RAN 806 may check that the UE 802 can be authenticated by communicating with the MME 808 before proceeding 816 with the RRC Connection Reestablishment message).

Regarding claim 7, ESCOTT teaches the communication system according to claim 1, wherein the MAC of the UE is obtained based on a NAS integrity key and a first MAC generation parameter (par. 84, 85, The UE may next send an RRC Connection Reestablishment Request message to the target RAN 1006 that includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI). As one non-limiting, non-exclusive example, MAC.sub.UE = f.sub.Cryp(k.sub.NAS, NAS COUNT, target cell ID)).

Regarding claim 8, ESCOTT teaches the communication system according to claim 7, wherein the first MAC generation parameter comprises an NAS count (fig. 8, par. 84, 85, UE 1002 may next send 1014 an RRC Connection Reestablishment complete message or RRC connection Reestablishment request message to the target RAN 1006 that includes one or more least significant bits or all the bits of a NAS COUNT value, a UE-generated MAC.sub.UE value, and/or its device identifier (e.g., GUTI)).

Regarding claims 21, 22, ESCOTT does not teach the communication system according to claim 1, wherein the CP functional entity is further configured to receive the NAS PDU of the UE from the source RAN, and to send the NAS PDU of the UE to the target RAN; and the target RAN is further configured to receive the NAS PDU of the UE from the CP functional entity, and to send the NAS PDU to the UE.
But, SHAN (US20180295659) in a similar or same field of endeavor teaches wherein the CP functional entity is further configured to receive the NAS PDU of the UE from the source RAN (fig. 3, par. 115, 159, 160, 237, 404, source eNB sends data indirect to target then UE through the source and target SGW, which provide functionality of control plane and the user plane), and to sending the NAS PDU of the UE to the target RAN (fig. 3, par. 159, 160, source eNB sends data indirect to target eNB then to UE); and the target RAN is further configured to receive the NAS PDU of the UE from the CP functional entity (fig. 3, par. 159, 160, source eNB sends data indirect to target eNB then to UE), and to send the NAS PDU to the UE (fig. 3, par. 159, 160, source eNB sends data indirect to target eNB then to UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT, WANG, and KIM to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.

Regarding claims 23, 27, ESCOTT teaches the communication system according to claim 1, wherein the CP functional entity is further configured to send verification result to the target RAN (par. 828, if the UE-generated MAC.sub.UE value matches the MME-generated MAC.sub.MME value then the UE 802 is authenticated and the MME 808 transmits 828 a Path Switch Acknowledgment message to the target RAN 1006 informing it that UE authentication was successful and that the reestablishment request is approved), and the target RAN is further configured to receive the verification result (par. 828, if the UE-generated MAC.sub.UE value matches the MME-generated MAC.sub.MME value then the UE 802 is authenticated and the MME 808 transmits 828 a Path Switch Acknowledgment message to the target RAN 1006 informing it that UE authentication was successful and that the reestablishment request is approved), and send a reestablishment response message to the UE (par. 89, the target RAN 806 may check that the UE 802 can be authenticated by communicating with the MME 808 before proceeding 816 with the RRC Connection Reestablishment message).

Regarding claims 26, 30, ESCOTT does not explicitly teach the communication system according to claim 25, wherein the context of the UE comprises: an mobility management entity (MME) UE S1 application protocol (S1AP) ID or an E-UTRAN radio access bearer level quality of service parameter.
But, SHAN (US20180295659) in similar or same field of endeavor teaches wherein the context of the UE comprises: an mobility management entity (MME) UE S1 application protocol (S1AP) ID or an E-UTRAN radio access bearer level quality of service parameter (par. 143, The Target MME sends a Handover Request (EPS Bearers to Setup, AMBR, S1 AP Cause, Source to Target transparent container, CSG ID, CSG Membership Indication, Handover Restriction List) message to the target eNodeB. This message creates the UE context in the target eNodeB, including information about the bearers, and the security context. For each EPS Bearer, the Bearers to Setup includes SGW address and uplink TEID for user plane, and EPS Bearer QoS).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHAN in the system of ESCOTT, WANG, and KIM to reroute the data received at source eNB.
The motivation would have been to keep track and synchronize the data transfer after handover.


Claims 24, 25, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESCOTT et al. (US 20180132293 as supported by provisional app. 62417931 filed on 11/04/2016), SHAN (US20180295659), WANG et al. (WO/2014194457 (PCT/CN2013/076638) published on 11/12/2014 with English translation WANG et al. (US 20160088540), and KIM et al. (US 20160374000) as applied to claims 1, 9 above, and further in view of TAKAHASHI et al. (US 20140204733).

Regarding claim 24, 28, ESCOT does not teach the communication system according to claim 1, wherein the CP functional entity is further configured to request the source RAN delete context of the UE, and the source RAN is further configured to delete context of the UE.
But, TAKAHASHI et al. (US 20140204733) in a similar or same field of endeavor teaches wherein the CP functional entity is further configured to request the source RAN delete context of the UE (fig. 4, 5, par. 93, transmits “X2 UE Context release” to the radio base station eNB#1 to release the UE Context based on the verification in par. 87, 88, 96), and the source RAN is further configured to delete context of the UE (fig. 4, 5, par. 93, transmits “X2 UE Context release” to the radio base station eNB#1 to release the UE Context based on the verification in par. 87, 88, 96).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKAHASHI in the system of ESCOTT, SHAN, WANG, and KIM to provide context of the UE to the target RAN.
The motivation would have been to minimizing service interruption by quickly reconnecting.

Regarding claims 25, 29, ESCOTT does not explicitly teach the communication system according to claim 1, wherein the CP functional entity is further configured to send a context of the UE to the target RAN, and the target RAN is further configured to: receive the context related information.
But, TAKAHASHI et al. (US 20140204733) in a similar or same field of endeavor teaches wherein the CP functional entity is further configured to send a context of the UE to the target RAN (par. 87, 88, “Only when successfully performing the "matching processing" and the " verification processing" on " UE Context" for the mobile station UE, or only when managing "UE Context" matching with "source C-RNTI" and "source MAC-I" contained in "X2 RLF report", each radio base station eNB (such as radio base station eNB#1) transmits "X2 HO preparation" containing the security parameter to the radio base station eNB#2 in step S2005”, par. 96, “UE Context (security parameter)”), and the target RAN is further configured to: receive the context related information (par. 87, 88, “Only when successfully performing the "matching processing" and the " verification processing" on " UE Context" for the mobile station UE, or only when managing "UE Context" matching with "source C-RNTI" and "source MAC-I" contained in "X2 RLF report", each radio base station eNB (such as radio base station eNB#1) transmits "X2 HO preparation" containing the security parameter to the radio base station eNB#2 in step S2005”, par. 96, “UE Context (security parameter)”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKAHASHI in the system of ESCOTT, SHAN, WANG, and KIM to provide context of the UE to the target RAN.
The motivation would have been to minimizing service interruption by quickly reconnecting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/04/2022